Daly, P. J.
The employment of the plaintiff by defendant is conceded by the latter, but it is claimed that the plaintiff had actual knowledge, before doing the work for which he sues, that the building upon which he was employed belonged to the “ Bradford Estate,” and, therefore, that the defendant, having acted for a disclosed principal, is not personally liable upon such employment.
There was undoubtedly a disclosure of the general fact of agency. The witness Storrs, an employee of the defendant, testified that before the plaintiff Was engaged to do the work he asked the witness whose estate it was, and was told it was the Bradford estate, and that- Mr. Andrews (the defendant) was the agent. But this was not a disclosure of .the nanie of the principal whom the defendant represented. It was little more than saying that the defendant was the agent of the owner of the house; and it is not enough that the information gave the plaintiff the means of ascertaining the name of the principal; he must have actual knowledge or the agent will be bound. Meachem on Agency, 554; Cobb v. Knapp, 71 N. Y. 349.
In the present case the plaintiff could nó doubt have prosecuted some inquiry at the time he was employed as to who were the executors, or trustees, or heirs of the Bradford estate, and so, perhaps, have got some knowledge concerning the owners of the property; but he did not have that knowledge at the time the contract was made, and the defendant did not attempt tó communicate it. A subsequent disclosure, if one had been made, would be ineffectual to discharge the defendant. Meachem on Agency, 554. In Cobb v. Knapp, above, it was argued by the defendant that because-he had stated that the property purchased was for the “ Blissville' Distillery,” and was to be delivered there, that was a sufficient disclosure of the principal, but the -court held this Was not conclusive, *625as the plaintiff testified he did not know the proprietors of the distillery, and the defendant directed the property to be charged to him.
The plaintiff showed in the present case that he had previously done work upon the same buildings, and had been paid by defendant’s personal checks; that the bill for this particular work had been made out to defendant and sent to him, and he had promised plaintiff a check for it. The credit was, therefore, given to the defendant, and not to a disclosed principal, and the plaintiff, upon the evidence,' was entitled to recover.
Judgment reversed and new trial ordered, with costs to appellant to abide event.
MoAdam and Bisohoff, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.